DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered. 
Claims 1, 3-6 and 9-12 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 4, 6 and 9, under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08-187798 A to Kasazaki et al. (hereinafter Kasazki’798) and as evidenced by Nathanson, “The Fungistatic Action of Oleic, Linoleic, and Linolenic Acids on Trichophyton Rubrum In Vitro,” Journal of Investigative Dermatology, vol. 35, no. 5, pp. 261-263, 1960. (hereinafter Nathanson) are withdrawn in light of the Applicant’s amendments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 5, 9 and 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-170301 A to Terawaki et al. (hereinafter Terawaki) and as evidenced by Nathanson, “The Fungistatic Action of Oleic, Linoleic, and Linolenic Acids on Trichophyton Rubrum In Vitro,” Journal of Investigative Dermatology, vol. 35, no. 5, pp. 261-263, 1960. (hereinafter Nathanson).

Regarding claims 1, 4, 5, 9, and 12, Terawaki teaches a composition comprising a 100 parts of urethane prepolymer, 3 parts of an aromatic polycarbodiimide, 1 part of amine curing agent, MOCA, (para 29), wherein the urethane prepolymer is obtained from polycaprolactone diol, and toylene diisocyanate, TDI, (para 18 and 29). The above polycaprolactone diol meets the claimed lactone based polyester polyol cited in claim 1, and 12, the above TDI meets the claimed aromatic polyisocyanate cited in claim 1 and 12, and the above amount of polycarbodiimide meets the hydrolysis inhibitor of claims 1, 4 and 5. 
is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. Applicant’s specification states that “automatic change makers” are where coin conveying toothed belts are to come into contact with oils when they are used in the restaurant industry. (para 2-4). Thus, because Terawaki further teaches the toothed belt is used to convey coins in money-changing machines, i.e. automatic change makers, this would constitute an “environment” and where the belt would “come into contact” with an oil, as cited by the Applicant in their specification. Furthermore, it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.
Furthermore, the limitations of “for conveying coins in a restaurant environment…” and the tooth belt having a surface “that is to come into contact with copper and an oil including an unsaturated fatty acid…,” these limitations are considered future intended uses in claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
In this case, the structural components of are a tooth belt having a surface, wherein part or all of the surface is constituted of a cured object obtained from a thermosetting polyurethane composition. As cited above and incorporated herein, Terawaki teaches each and every component of the toothed belt and thus, would be capable of performing the intended use. This is further evident because Terawaki also teaches that it used as a toothed belt for coin and money-changing machines (para 2-3) such as conveying coins (para 12), which is the same purpose as the Applicant’s of conveying coins.

Claim(s) 1, 6, and 9, is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by JP 2016-056876 A to Shindo (hereinafter Shindo) and as evidenced by Nathanson, “The Fungistatic Action of Oleic, Linoleic, and Linolenic Acids on Trichophyton Rubrum In Vitro,” Journal of Investigative Dermatology, vol. 35, no. 5, pp. 261-263, 1960. (hereinafter Nathanson).

Regarding claims 1, 6, and 9, Shindo teaches a composition comprising a urethane prepolymer, a 1,4-butanediol curing agent, wherein the urethane prepolymer is obtained from polycaprolactone diol, and, MDI, (para 18 and 29). The above polycaprolactone diol meets the claimed polycarbonate polyol cited in claims 1 and 2, the above MDI meets the claimed aromatic polyisocyanate cited in claim 2. Shindo further teaches the composition contains 
Shindo further teaches the composition is used to form a toothed belt (para 22, See Fig.), used for coin transporting and OA devices (para 2), which meets the claimed toothed belt as cited in para 1-4 of the Applicant’s specification. It is also well known in the art that “coins” would include pennies which is well known in the art to contain copper. The belt is obtained by mixing the urethane composition, pouring it into a mold, curing it, and removing it from the molded to form the belt and cut to form the toothed belt, (para 24-25), which meets claim 9. Claim 1 recites the surface “is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. Applicant’s specification states that “automatic change makers” are where coin conveying toothed belts are to come into contact oils when they are used in the restaurant industry. (para 2-4). Thus, because Shindo further teaches the toothed belt used to transport coins this would constitute an “environment” and where the belt would “come into contact” with an oil, as cited by the Applicant in their specification. Furthermore, it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.
Furthermore, the limitations of “for conveying coins in a restaurant environment…” and the tooth belt having a surface “that is to come into contact with copper and an oil including an unsaturated fatty acid…,” these limitations are considered future intended uses in claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
In this case, the structural components of are a tooth belt having a surface, wherein part or all of the surface is constituted of a cured object obtained from a thermosetting polyurethane composition. As cited above and incorporated herein, Shindo teaches each and every component of the toothed belt and thus, would be capable of performing the intended use. This is further evident because Shindo also teaches the composition is used to form a toothed belt (para 22, See Fig.), for coin transporting (para 2).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 4, 10, and 11, is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 10-311376 A to Kasazaki et al. (hereinafter Kasazki’376) and as evidenced by Bouchet et al., “Tribochemistry of unsaturated fatty acids as friction modifiers in (bio)diesel fuel,” RSC Adv., vol. 7, pp. 33120-33131, (2017). (hereinafter Bouchet).

Regarding claims 1, 3, 4, 6, 10 and 11, Kasazki’376 teaches a mixture comprising a urethane prepolymer, 1,4-butanediol curing agent, wherein the urethane prepolymer is obtained from a polycaprolactone polyol or polycarbonate polyol reacted with p-phenylene 
Kasazki’376 further teaches the composition is used to form a toothed belt (para 2), for automobile transmissions such as diesel engines (para 3), which meets the claimed “contact” with oil of fatty acids since it is known in the art that a transmission belt for a diesel engine, particularly biodiesel engines using biofuel, will come into contact with the metal engine and unsaturated fatty acid lubricating oils as evidenced by the abstract cited in Bouchet.
Regarding the limitations of “for conveying coins in a restaurant environment…” and the tooth belt having a surface “that is to come into contact with copper and an oil including an unsaturated fatty acid…,” these limitations are considered future intended uses in claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
In the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the carbodiimide based compound of Kasazki’376 as the additive because Kasazki’376 further teaches the mixture contains additives such as a hydrolysis inhibitor, (para 35), and further teaches the hydrolysis inhibitor is carbodiimide based compound (para 42), which demonstrates that the carbodiimide based compound is a suitable hydrolysis inhibitor to add to the urethane composition, and Kasazki’376 also further teaches the above polyol can be a mixture of a polycarbonate-based polyol and a polycaprolactone-based polyol (para 23), and further demonstrates that the above mixture of a polycarbonate-based polyol and a polycaprolactone-based polyol are suitable polyols for the urethane prepolymer. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 1, 3, 4, 6, 10 and 11, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 05-044784 A to Kasazaki et al. (hereinafter Kasazki’784) and as evidenced by Bouchet et al., “Tribochemistry of unsaturated fatty acids as friction modifiers in (bio)diesel fuel,” RSC Adv., vol. 7, pp. 33120-33131, (2017). (hereinafter Bouchet).


Kasazki’784 further teaches the composition is used to form a toothed belt for automobile transmissions (para 1-3), which meets the claimed “contact” with metal and oil of fatty acids since, it is known in the art that a transmission belt for a diesel engine, particularly biodiesel engines using biofuel, will come into contact with the metal engine and unsaturated fatty acid lubricating oils as evidenced by the abstract cited in Bouchet.
for conveying coins in a restaurant environment…” and the tooth belt having a surface “that is to come into contact with copper and an oil including an unsaturated fatty acid…,” these limitations are considered future intended uses in claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Kasazki’784 teaches each and every component of a toothed belt having a surface of the claimed composition that is coming in contact with metal and oil and thus, would be capable of performing the intended use.
In the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the carbodiimide based compound of Kasazki’784 as the additive because Kasazki’784 further teaches the mixture contains additives such as a hydrolysis inhibitor, (para 13), and further teaches the hydrolysis inhibitor is carbodiimide based compound (para 17), which demonstrates that the carbodiimide based compound is a suitable hydrolysis inhibitor to add to the urethane composition and Kasazki’784 also teaches that the above polyol can be a mixture of polycarbonate-based polyol and polycaprolactone-based polyol or a random copolymer of both (para 8), which demonstrates that the above mixture of a polycarbonate-based polyol and a polycaprolactone-based polyol are suitable polyols for the urethane prepolymer. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
On pages 5-8, the Applicant argues that none of the prior art teaches features of a coin belt in a restaurant environment and a surface that is to come into contact with copper and oil. These arguments are found unpersuasive because they are all directed to future intended uses. 
The limitations of “for conveying coins in a restaurant environment…” and the tooth belt having a surface “that is to come into contact with copper and an oil including an unsaturated fatty acid…,” these limitations are all considered future intended uses in claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the only features, structurally, are a toothed belt having a surface, part or all of the surface is constituted of a cured objected, the cured object obtained from a thermosetting polyurethane composition comprising (A), (B) and (C). As cited above and incorporated herein, all of the listed prior art teaches each and every component of the claimed structures. Thus, they would be capable of performing the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766